Case 1:18-cr-00143-JGK Document 111 Filed 05/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ORDER
v. 18 Cr. 143 (JGK)
WENDELL MITCHELL,
Defendant.

 

 

Upon the application of defendant’s Attorney Samuel Gregory, pursuant to the CJA Act,
it is hereby requested that Counsel be re-appointed nunc pro tunc to March 30,2020 to represent
Wendell Mitchell. Counsel prepared and filed a motion for compassionate release and performed
other attendant efforts to have Mr. Mitchell released. It was counsel’s understanding that his
original appointment would be sufficient to be compensated under CJA. Counsel was mistaken.
His voucher was returned with an instruction that it was necessary to be re-appointed. Thus,

counsel requests that the Court sign this order of appointment.

SO ORDERED.

Dated: New York, New York
May__11, 2020

/s/ John G. Koeltl

 

THE HONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
